Title: Josiah Meigs to Thomas Jefferson, 1 March 1816
From: Meigs, Josiah
To: Jefferson, Thomas


          
            Sir
             Washington City March 1. 1816
          
          My friend, Doctor Daniel Drake of Cincinnati, Ohio, has requested me to transmit to you a Copy of his work, entitled “Picture of Cincinnati”—I presume it will gratify you, as an elegant and valuable work—
          The Author is a native of New Jersey, from which state his Father, after having served in the Revolutionary War, emigrated to Kentucky—he has acquired a valuable fund of Literature & Sceience—proprio Marte—without the aid of Schools or Colleges—he is a sincere and faithful friend of our free Institutions. It is pleasant to know that the best disciplined minds are supporters of those Institutions.—
          I have the honour to be with sincere esteem, respect and veneration
          
            Yours.
            Josiah Meigs
          
        